            Case 1:19-cv-10978-NMG Document 3 Filed 04/25/19 Page 1 of 6



                                       UNITED STATES DISTRICT COURT
                                        DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
TAMARA LANIER,                      )
                                    )
            Plaintiffs,             )
                                    )                          Civil Action No.
v.                                  )
                                    )
PRESIDENT AND FELLOWS OF            )
HARVARD COLLEGE AKA HARVARD )
CORPORATION, HARVARD BOARD          )
OF OVERSEERS, HARVARD               )
UNIVERSITY, THE PEABODY             )
MUSEUM OF ARCHAEOLOGY AND           )
ETHNOLOGY,                          )
                                    )
            Defendants.             )
____________________________________)

                                          NOTICE OF REMOVAL

         Defendants President and Fellows of Harvard College, Harvard Board of Overseers,

Harvard University, and the Peabody Museum of Archaeology and Ethnology (collectively,

“Harvard”) 1 hereby remove the above-captioned action, currently pending in the Commonwealth

of Massachusetts Trial Court, Superior Court Department for Middlesex County, to the United

States District Court for the District of Massachusetts.2 Defendants remove this action pursuant

to 28 U.S.C. §§ 1331, 1441 and 1446 and L.R., D. Mass. 81.1.




1
 Plaintiff’s Complaint incorrectly identifies the Harvard entities as “President and Fellows of Harvard College a/k/a
Harvard Corporation, Harvard Board of Overseers, Harvard University, and the Peabody Museum of Archaeology
and Ethnology.” The President and Fellows of Harvard College is the legal entity that comprises the various named
defendants and is the only proper party to this litigation. All other named Harvard entities, including the Peabody
Museum, should be dismissed from this proceeding.
2
  Harvard reserves the right to request a jury trial on all issues, and reserves all claims and defenses.
           Case 1:19-cv-10978-NMG Document 3 Filed 04/25/19 Page 2 of 6



                                                 Background

        On or about March 20, 2019, Plaintiff Tamara Lanier filed a Complaint with the Clerk of

Courts for the County of Middlesex (the “State Court Action”). The State Court Action was

assigned Civil Action No. 1981CV00784. On March 26, 2019, Ms. Lanier served a copy of the

Complaint on Harvard.

        The Complaint asserts eight claims against Harvard, including claims for: violation of

M.G.L. c. 247, § 7 (Replevin) (Count I); Conversion (Count II); violation of M.G.L. c. 214, § 3A

(Unauthorized Use of Name, Picture, and/or Portrait) (Count III); violation of U.S. Const.

Amend. XIII § 1 (Count IV); 42 U.S.C. § 1982 (Count V); Restatement (Second) of Torts § 871

(Intentional Harm to a Property Interest) (Count VI); Negligent Infliction of Emotional Distress

(Count VII); and Equitable Restitution (Count VIII). See Ex. A (Complaint) at 19-22.3 Pursuant

to Mass. R. Civ. P. 12(a), Harvard had until April 15, 2019 to file a responsive pleading. This

deadline was extended until April 25, 2019 by agreement of the parties. Superior Court Docket

#11.

                                           Grounds for Removal

        Pursuant to 28 U.S.C. § 1441(a), removal is proper for “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction[.]” This Court

has original jurisdiction over this action based on federal question because, as explained below,

“[t]he district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States,” and the Complaint alleges two counts arising

under the United States Constitution or federal law. 28 U.S.C. § 1331.




3
 Harvard refers to page numbers here, instead of paragraph numbers, because there appear to be paragraph
numbering errors in this portion of the Complaint.


                                                        2
          Case 1:19-cv-10978-NMG Document 3 Filed 04/25/19 Page 3 of 6



   A. Plaintiff’s Claims Are Based On A Federal Question and the Court Has Pendant
      Jurisdiction Over Related State Claims

       Several of Ms. Lanier’s claims against Harvard are based on assertions that Harvard’s

conduct amounts to a violation of the United States Constitution and federal law. Specifically,

Ms. Lanier has brought a claim against Harvard under Amendment XIII § 1 of the United States

Constitution, alleging that Harvard has violated the 8th Amendment’s prohibition of the core

components and incidents of slavery. See Complaint, Count IV, ¶¶ 203-212. Ms. Lanier has

also brought a claim under 42 U.S.C. § 1982, alleging that Harvard has violated federal law

pertaining to property rights. See Complaint, Count V, ¶¶ 203-206. This Court has original

jurisdiction over those claims because they arise under the Constitution and pursuant to federal

law.

       Ms. Lanier has also brought certain state law claims. See Ex. A (Complaint) at Counts I,

II, III, VII, and VIII. These claims, however, do not defeat federal jurisdiction because this

Court has supplemental jurisdiction over the claims. See 28 U.S.C. § 1367. A federal district

court has supplemental jurisdiction over state law claims when those claims are “so related to

claims in the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.” Id.; see also Glob. NAPs, Inc. v.

Verizon New England Inc., 603 F.3d 71, 86 (1st Cir. 2010) (the federal court has supplemental

jurisdiction over claims where they “arise from the same ‘common nucleus of operative fact’ as

the underlying claim having a basis for federal jurisdiction).

       Here, Ms. Lanier’s state claims include claims for Replevin (Count I, ¶¶ 203-13);

Conversion (Count II, ¶¶ 211-15); Unauthorized Use of Name, Picture, and/or Portrait (Count

III, ¶¶ 203-07); Intentional Harm to a Property Interest (Count VI, ¶¶ 203-05); Negligent

Infliction of Emotional Distress (Count VII, ¶¶ 203-05); and Equitable Restitution (Count VIII,



                                                 3
             Case 1:19-cv-10978-NMG Document 3 Filed 04/25/19 Page 4 of 6



¶¶ 203-07). Each of these claims is based on the same overarching allegations as those raised by

the claiming arising under federal law and the United States Constitution. As a result, Ms.

Lanier’s state law claims form part of the same case or controversy and may be properly

adjudicated here.

                          Procedural Requirements and Local Rules

        Harvard’s request for removal meets each of the requirements under 28 U.S.C. sections

1441 and 1446, and District of Massachusetts Local Rule 18.1.

        1.      Removal to Proper Court: The United States District Court for the District of

Massachusetts is the federal judicial district encompassing the Superior Court of Massachusetts

(Middlesex County) where this suit was originally filed. Venue is therefore proper under 28

U.S.C. § 1441(a).

        2.      Removal is Timely: Harvard is entitled to remove the State Court Action at any

time up to 30 days after receipt, through service or otherwise, of a copy of the initial pleading

setting forth the claim for relief on which the action is based. See 28 U.S.C. § 1446(b). Here,

the Complaint was served on Harvard on March 26, 2019, and, as a result, Harvard has timely

filed its Notice of Removal in this Court within 30 days after receipt of the Complaint.

        3.      Pleadings and Process: Attached hereto as Exhibit A is a copy of all pleadings

received by Harvard (consisting only of the Complaint) in the State Court Action. See 28 U.S.C.

§ 1446(a). Pursuant to Local Rule 81.1(a), Harvard will file certified or attested copies of all

records, proceedings, and docket entries in the State Court Action within 28 days of the filing of

this Notice. Further, Harvard has paid the appropriate filing fee to the Clerk of this Court upon

filing of this Notice.




                                                 4
            Case 1:19-cv-10978-NMG Document 3 Filed 04/25/19 Page 5 of 6



       4.        Notice: Harvard will file with the Clerk of the Superior Court of Massachusetts

(Middlesex County) and serve upon Plaintiff’s counsel a Notice of Filing of Notice of Removal,

pursuant to 28 U.S.C. § 1446(d). A copy of the Notice of Filing of Notice of Removal to be filed

is attached hereto as Exhibit B.

       5.        Signature: This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See

28 U.S.C. § 1446(a).

                                            Conclusion

       Based upon the foregoing, this Court has jurisdiction over this action based on federal

question pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction pursuant to 28 U.S.C. §

1367. This action therefore may be removed to the United States District Court for the District

of Massachusetts pursuant to 28 U.S.C. §§ 1441 and 1446 and should proceed in this Court as an

action properly removed thereto.

                                               Respectfully submitted,

                                               PRESIDENT AND FELLOWS OF
                                               HARVARD COLLEGE; HARVARD BOARD
                                               OF OVERSEERS; HARVARD
                                               UNIVERSITY; and THE PEABODY
                                               MUSEUM OF ARCHAEOLOGY AND
                                               ETHNOLOGY,

                                               By their attorneys,


                                              /s/ Victoria L. Steinberg
                                              Victoria L. Steinberg (BBO# 666482)
                                              vsteinberg@toddweld.com
                                              Maria T. Davis (BBO# 675447)
                                              mdavis@toddweld.com
                                              Todd & Weld LLP
                                              One Federal Street, 27th Floor
                                              Boston, MA 02110
April 25, 2019                                (617) 720-2626




                                                  5
         Case 1:19-cv-10978-NMG Document 3 Filed 04/25/19 Page 6 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that the forgoing Notice of Removal was served by U.S. Mail and
Electronic Mail upon all counsel of record in the State Court Action on April 25, 2019:

Sean K. McElliott, Esq.                           Ben Crump, Esq.
Michael P. Koskoff, Esq.                          Scott Carruthers, Esq.
Joshua D. Koskoff, Esq.                           Talley Kaleko, Esq.
Katherine L. Mesner-Hage, Esq.                    BEN CRUMP LAW, PLLC
KOSKOFF, KOSKOFF & BIEDER, P.C.                   122 S. Calhoun Street
350 Fairfield A venue                             Tallahassee, FL 32301
Bridgeport, CT 06604

Elizabeth N. Mulvey, Esq.                         Mark Marderosian, Esq.
CROWE & MULVEY LLP                                COHEN & MARDEROSIAN
77 Franklin Street                                One Penn Plaza, Suite 6180
Boston, MA 02110                                  New York, NY 10019




                                                    /s/ Victoria L. Steinberg
                                                    Victoria L. Steinberg




                                              6
